EXHIBIT 10.14

FIRST AMENDMENT

TO

SECOND AMENDED AND RESTATED 1996 QUALIFIED

EMPLOYEE STOCK PURCHASE PLAN

This First Amendment to the Second Amended and Restated 1996 Qualified Employee
Stock Purchase Plan is made and entered into effective as of January 1, 2006, by
WATSCO, INC., a Florida corporation (hereinafter called the “Company”).

RECITALS

WHEREAS, the Company established the Second Amended and Restated 1996 Qualified
Employee Stock Purchase Plan effective as of July 1, 1996 (the “Plan”) to
encourage ownership of the Company’s Common Stock by eligible employees of the
Company, thereby enhancing employee interest in the success and progress of the
Company;

WHEREAS, pursuant to Section 18 of the Plan, the Compensation Committee may
amend the Plan; and

WHEREAS, the Compensation Committee now desires to amend the Plan to modify the
definition of Purchase Price under the Plan.

NOW, THEREFORE, the Plan shall be amended as follows, effective as of January 1,
2006:

 

  1. The definition “Purchase Price” under Section 2 of the Plan hereby is
amended to read as follows:

“Purchase Price” – the Fair Market Value of a share of Common Stock on the
Purchase Date, less a discount of 5%.”

 

  2. Section 6 of the Plan hereby is amended to read as follows:

“On the Purchase Date for each Purchase Period, whole and fractional shares
shall be purchased for each Participant with the accumulated Participant payroll
deductions and/or with any additional lump-sum amounts contributed by the
Eligible Employee. The Purchase Price shall be equal to 95% of the Fair Market
Value of a share of Common Stock on the Purchase Date. Additionally, commission
charges relating to the purchase of Common Stock under the Plan shall be paid by
the Company.”

 

  3. Section 12 of the Plan hereby is amended to read as follows:

“As soon as practicable after each Purchase Date, the Custodian shall issue a
certificate representing the total number of whole shares of Common Stock for
aggregate purchases of all of the Participants hereunder. Any remaining amount,
representing a fractional share that may not be certificated shall be carried
forward to the next date of exercise for certification as a part of a whole
share.

For each Purchase Period ending on or before December 31, 2005, except as
hereinafter provided, for a period of 12 months after each Enrollment Date for
each such Purchase Period in which the Participant purchases stock (the
“Restriction Period”), the shares of Common Stock purchased for that Purchase
Period may not be sold, transferred or disposed of by the Participant other than
upon death by will or the laws of descent and distribution or to immediate
family members or trusts established for their benefit. This restriction shall
not apply with respect to shares of Common Stock purchased with respect to any
Purchase Period beginning on or after January 1, 2006.



--------------------------------------------------------------------------------

The foregoing restriction shall not apply to the transfer of shares pursuant to
a plan of reorganization of the Company, but the stock, securities or other
property received in exchange therefore shall also become subject to the same
transfer restrictions applicable to the original shares of Common Stock, and
shall be held by the Custodian pursuant to the provisions hereof.

Upon expiration of the Restriction Period, the transfer restrictions shall cease
to apply and the Participant may direct the sale of some or all of the whole
shares of Common Stock in his/her Account that are not then subject to transfer
restrictions.”

 

  4. In all other respects, the Plan shall remain unchanged by this Amendment.

IN WITNESS WHEREOF, the Company has caused this instrument to be made this 15th
day of December 2005.

 

COMPANY: By:  

/s/ Barry S. Logan

  Barry S. Logan, Senior Vice President



--------------------------------------------------------------------------------

WATSCO, INC.

SECOND AMENDED AND RESTATED 1996 QUALIFIED

EMPLOYEE STOCK PURCHASE PLAN

OFFERING MEMORANDUM

900,000 SHARES

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS

COVERING SECURITIES THAT HAVE BEEN REGISTERED

UNDER THE SECURITIES ACT OF 1933

DECEMBER 15, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   Effective Date and Purpose of the Plan 2.   Definitions 3.   Eligibility 4.
  Participation 5.   Common Stock Available Under the Plan 6.   Purchases of
Common Stock 7.   Investing in the Plan 8.   Limitation on Purchases 9.  
Changing Payroll Deductions 10.   Rights as a Shareholder 11.   Accounts 12.  
Delivery of Share Certificates; Restriction on Transfer 13.   No Transfer Rights
14.   Administration 15.   Designation of Beneficiary 16.   Selling Stock 17.  
Shareholder Approval 18.   Amendments 19.   Termination of Plan 20.   Laws and
Regulations; Governing Law 21.   Employment Termination; Participant Retirement;
Death 22.   Employment 23.   Use of Funds; No Interest Paid 24.   Additional
Restrictions of Rule 16b-3 25.   Adjustments Upon Changes in Capitalization 26.
  Federal Income Tax Consequences 27.   Where you can find more Information.



--------------------------------------------------------------------------------

WATSCO, INC.

SECOND AMENDED AND RESTATED 1996 QUALIFIED EMPLOYEE STOCK PURCHASE PLAN

1. Effective Date and Purpose of the Plan

The effective date of the Watsco, Inc. 1996 Qualified Employee Stock Purchase
Plan (the “Plan”) was July 1, 1996. The Plan was amended and restated in 1997 to
increase the number of shares available for purchase under the Plan from 600,000
shares to 800,000 shares. The Plan was subsequently amended and restated on
April 1, 2005 to increase the number of shares available for purchase under the
Plan from 800,000 shares to 900,000 shares, subject to the voting results of the
Company’s shareholders, and to modify certain other provisions of the Plan. The
Plan was further amended, effective as of January 1, 2006, to change the method
for determining the purchase price for shares purchased pursuant to the Plan and
to modify certain other provisions of the Plan.

The purpose of the Plan is to encourage ownership of Watsco, Inc. Common Stock
by eligible employees of the Company, thereby enhancing employee interest in the
success and progress of Watsco. The Plan provides the opportunity to invest in
such stock at a discounted price through payroll deductions or lump-sum cash
contributions. The Plan is intended to comply with Section 423 of the Code.

2. Definitions

For purposes of the Plan, the following terms used in this document have the
meanings defined below:

“Account” - a separate account maintained by the Custodian for each Participant
which reflects the number of shares of Common Stock purchased under the Plan by
each Participant.

“Agent, Custodian and Recordkeeper” - Wachovia National Bank.

“Business Day” - a day on which there is trading on the New York Stock Exchange.

“Code” - the Internal Revenue Code of 1986, including any amendments.

“Committee” - the Compensation Committee of the Board of Directors of Watsco.

“Common Stock” - Watsco’s $.50 par value, Common Stock, presently traded on the
NYSE.

“Company” - Watsco and any of its subsidiaries (within the meaning of
Section 424(f) of the Code) whose employees are designated by the Committee as
being Eligible Employees.

“Compensation” - the amount of a Participant’s base wages, overtime, commissions
and cash bonuses, before giving effect to any reductions made in connection with
any plans described in Section 401(k) or Section 125 of the Code.

“Custodian” – Wachovia Bank, N.A. or such other custodial agent as may be
appointed by the Committee.

“Eligible Employees” - an employee of the Company who is eligible to participate
in the Plan in accordance with Section 3.

“Enrollment Date” - the first Business Day of each Purchase Period.

“Exchange Act” - The Securities Exchange Act of 1934, as amended.

“Fair Market Value” - the value of a share of Common Stock on any Business Day
shall be the closing price of the Common Stock as published in the NYSE listing
for such day; in the event such prices are not published, the Fair Market Value
shall be the most recent published price available.

“NYSE” - the New York Stock Exchange.



--------------------------------------------------------------------------------

“Participant” - each Eligible Employee who has elected to have amounts deducted
from his or her Compensation to participate in this Employee Stock Purchase
Plan.

“Purchase Date” - the first Business Day after the month end of each Purchase
Period on which it is administratively possible to execute the purchase, but no
more than five business days after the end of each Purchase Period.

“Purchase Period” - each of the three month periods ending on the last day of
March, June, September and December.

“Purchase Price” - the Fair Market Value of a share of Common Stock on the
Purchase Date, less a discount of 5%.

“Watsco” - Watsco, Inc., a Florida corporation.

3. Eligibility

Employees are eligible to participate in the Plan if, at the Enrollment Date,
the employee has completed 90 days of continuous employment and is regularly
scheduled to work at least 20 hours per week and more than 5 months per year. No
employee shall be eligible to participate in the Plan if, immediately after the
Enrollment Date, the employee (or any other person whose stock would be
attributed to the employee pursuant to Section 424(d) of the Code) would own
stock and/or options to purchase stock possessing 5% or more of the total
combined voting power or value of all classes of stock of Watsco or any parent
company or subsidiaries thereof.

4. Participation

Participation in the Plan is voluntary. An eligible employee may elect to
participate by completing an enrollment form and returning it to the payroll
department of each subsidiary. The payroll deductions will start at the
Enrollment Date, subject to the receipt of a completed enrollment form by the
payroll department no later than 15 days prior to such Enrollment Date.

Purchase Periods begin on January 1, April 1, July 1 and October 1 of each year.
The Committee shall have the power to change the duration of the Purchase Period
with respect to any future Purchase Period without shareholder approval if such
change is announced at least fifteen (15) days prior to the scheduled beginning
of the first Purchase Period to be affected. So long as the Plan remains in
effect, once an employee enrolls, he/she will automatically continue
participation in subsequent Purchase Periods on the same basis, unless he/she
elects to change deduction amounts, withdraws or becomes ineligible.

5. Common Stock Available Under the Plan

The maximum number of shares of Common Stock which may be purchased under the
Plan is 900,000, subject to adjustment in the event of any capital change by
reason of any stock dividend or split, recapitalization, merger in which Watsco
is the surviving entity, combination or exchange of shares or similar corporate
change. In such an event, the number and type of shares of Watsco which
Participants may purchase under the Plan, and the maximum number of shares which
may be purchased under the Plan, will be adjusted, as appropriate, by the Board
of Directors described in Section 25.

6. Purchases of Common Stock

On the Purchase Date for each Purchase Period, whole and fractional shares shall
be purchased for each Participant with the accumulated Participant payroll
deductions and/or with any additional lump-sum amounts contributed by the
Eligible Employee. The Purchase Price shall be equal to 95% of the Fair Market
Value of a share of Common Stock on the Purchase Date. Additionally, commission
charges relating to the purchase of Common Stock under the Plan shall be paid by
the Company.

7. Investing in the Plan

There are two methods for investing in the Plan: (1) payroll deductions and
(2) lump-sum contributions.

Plan elections for payroll deductions must be made in whole dollar amounts. The
minimum dollar amount is $10.00 per payroll period for employees that are paid
weekly and $20.00 per pay period for employees that are paid either bi-weekly or
semi-monthly.

If an employee elects to make a lump-sum contribution, the minimum cash payment
is $100 per Purchase Period. A completed lump-sum contribution form, together
with the applicable cash payment, shall be received by the payroll department
prior to the Enrollment Date.



--------------------------------------------------------------------------------

8. Limitation on Purchases

The Fair Market Value of Common Stock that a Participant has the right to
Purchase under the Plan cannot exceed $25,000 in one calendar year. This
limitation is based on calculating the Fair Market Value at the beginning of
each Purchase Period.

9. Changing Payroll Deductions; Refunds

A Participant’s elected payroll deduction may be increased or decreased
effective with the next Purchase Period. The form must be received by the
payroll department no later than 15 days prior to the next Purchase Period. An
elected payroll deduction may not be changed during a Purchase Period.

Participants may, however, cease deductions or obtain a refund of his/her
lump-sum contribution during a Purchase Period so long as notice is received by
the payroll department prior to the Purchase Date. If a Participant ceases
deductions during a Purchase Period or wishes the refund of a lump-sum
contribution, the deductions already taken or the amount of the lump-sum
contribution will be refunded to the Participant as soon as practicable. The
Participant would not be eligible to participate again until the Purchase Period
after the one in which he/she withdrew. In order to rejoin the Plan, a new
enrollment form must be submitted.

10. Rights as a Shareholder

From the initial Purchase Date of shares of Common Stock and thereafter (unless
and until the Participant sells the Common Stock), the Participant shall have
all the rights and privileges of a stockholder of Watsco with respect to the
shares of Common Stock purchased by the Participant. Proxy information will be
provided for each stockholders’ meeting, so that each Participant may have
his/her full and fractional shares voted in accordance with their instructions.

11. Accounts

Wachovia Bank has been appointed Custodian for the Plan. The Custodian will
maintain an Account for each Participant. A statement or confirmation will be
issued following the purchase of shares of Common Stock, which will include the
number of full or fractional shares (rounded to three decimal places) purchased
for the Participant at the end of each Purchase Period, the total number of
shares owned by the Participant under the Plan and the cost per share.

12. Delivery of Share Certificates; Restriction on Transfer

As soon as practicable after each Purchase Date, the Custodian shall issue a
certificate representing the total number of whole shares of Common Stock for
aggregate purchases of all of the Participants hereunder. Any remaining amount,
representing a fractional share that may not be certificated shall be carried
forward to the next date of exercise for certification as a part of a whole
share.

For each Purchase Period ending on or before December 31, 2005, except as
hereinafter provided, for a period of 12 months after each Enrollment Date for
each such Purchase Period in which the Participant purchases stock (the
“Restriction Period”), the shares of Common Stock purchased for that Purchase
Period may not be sold, transferred or disposed of by the Participant other than
upon death by will or the laws of descent and distribution or to immediate
family members or trusts established for their benefit. This restriction shall
not apply with respect to shares of Common Stock purchased with respect to any
Purchase Period beginning on or after January 1, 2006.

The foregoing restriction shall not apply to the transfer of shares pursuant to
a plan of reorganization of the Company, but the stock, securities or other
property received in exchange therefore shall also become subject to the same
transfer restrictions applicable to the original shares of Common Stock, and
shall be held by the Custodian pursuant to the provisions hereof.

Upon expiration of the Restriction Period, the transfer restrictions shall cease
to apply and the Participant may direct the sale of some or all of the whole
shares of Common Stock in his/her Account that are not then subject to transfer
restrictions.

13. No Transfer Rights

The rights granted under this Plan may not be assigned or transferred under any
circumstances other than by will or the laws of descent and distribution, and
are exercisable during a Participant’s lifetime only by the Participant.



--------------------------------------------------------------------------------

14. Administration

The Plan is administered by the Committee. The members of the Committee are not
eligible to participate in the Plan. The Committee has the authority to
interpret the Plan and to establish rules and regulations for its
administration, and the decisions and interpretations by the Committee shall be
final, conclusive and binding upon all Participants. The Committee has the
authority to delegate the day-to-day administration of the Plan.

15. Designation of Beneficiary

A Participant may file a written designation of a beneficiary who is to receive
any shares and cash in the Participant’s Account, as well as any uninvested
cash, if any, in the event of such Participant’s death. A Participant’s
beneficiary designation may be changed by the Participant at any time by written
notice. In the event of the death of a Participant and in the absence of a
beneficiary validly designated under the Plan who is living at the time of such
Participant’s death, the Company shall deliver such shares and/or cash to the
executor of the Participant’s estate, or if no such executor or administrator
has been appointed (to the knowledge of the Company), the Company, in its
discretion, may deliver such shares and/or cash to the spouse or to any one or
more dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

16. Selling Stock

Participants may sell shares of Common Stock purchased under the Plan by
completing and submitting the appropriate form to the payroll department or by
notifying the Custodian. Participants will be responsible for payment of a
commission equal to 5 cents per share of Common Stock sold.

Restrictions may apply to the sale of shares of Common Stock by certain officers
and executives of the Company and those having similar responsibilities, who are
subject to Watsco’s Code of Conduct for Senior Executives.

17. Shareholder Approval

The Plan shall become effective on July 1, 1996, subject to approval by the
shareholders of Watsco in accordance with applicable law and the requirements of
Section 423 of the Code. Participation in the Plan may commence on the effective
date, prior to receipt of shareholder approval, provided that, if shareholder
approval is not received, no shares of Common Stock shall be purchased under the
Plan until Participants are advised of SEC rules regarding the purchase of
shares. Participants would have the option to remain in the Plan or have
deducted amounts returned. In addition, to the extent necessary to comply with
Rule 16b-3 of the Exchange Act or under Section 423 of the Code or other
applicable law, the Committee shall obtain approval of the shareholders of
Watsco of any Plan or any Plan amendment in such a manner and to such a degree
as required.

18. Amendments

The Committee may at any time, or from time to time, amend the Plan in any
respect, except that, without approval of the shareholders of Watsco, no
amendment may be made (a) increasing the number of shares which may be purchased
under the Plan (other than provided in Section 5 herein), (b) materially
increasing the benefits accruing to Participants, or (c) materially modifying
the requirements as to eligibility for participation in the Plan.

19. Termination of the Plan

The Plan and all rights hereunder shall terminate on the earliest of:

- the date on which the maximum number of shares of Common Stock available for
purchase under the Plan has been purchased;

- the termination of the Plan by the Committee;

- the effective date of any consolidation or merger in which Watsco is not the
surviving entity, any exchange or conversion of outstanding shares of Watsco for
or into securities of another entity or other consideration, or any complete
liquidation of Watsco.

Upon termination of the Plan, any full shares in the Participant’s account
together with a cash amount for any fractional shares shall be delivered by the
Custodian to the Participant or his/her legal representative as soon as
practicable following such termination.



--------------------------------------------------------------------------------

20. Laws and Regulations; Governing Law

Notwithstanding any other provision of the Plan, the rights of Participants to
purchase Common Stock hereunder shall be subject to all applicable Federal,
state, and foreign laws, rules and regulations and the rules of each stock
exchange upon which the Common Stock is from time to time listed.

As a condition to issuing any shares, the Company may require the Participant to
represent and warrant at the time of any such issuance that the shares are being
purchased only for investment and without any present intention to sell or
distribute such shares if, in the opinion of counsel for the Company, such a
representation is required by any of the aforementioned applicable provisions of
law.

The Company may make such provisions as it deems appropriate for withholding by
the Company pursuant to federal or state tax laws of such amounts as the Company
determines it is required to withhold in connection with the purchase or sale by
a Participant of any Common Stock acquired pursuant to the Plan. The Company may
require a Participant to satisfy any relevant tax requirements before
authorizing any issuance of Common Stock to such Participant.

The Plan and purchase of Common Stock hereunder shall be subject to additional
rules and regulations, not inconsistent with the Plan, that may be promulgated
from time to time by the Committee regarding the purchases and sales of Common
Stock.

The validity, construction and effect of the Plan and any rules and regulations
relating to the Plan will be determined in accordance with the laws of the State
of Florida, without giving effect to principles of conflicts of laws, and
applicable Federal law.

21. Employment Termination; Participant Retirement; Death

Disposition of Account Upon Termination of Employment Other Than Retirement or
Death-

If the employment of a Participant terminates for any reason other than
retirement or death, his/her participation in the Plan terminates automatically
as of the date of the termination of employment. The Company shall promptly
refund the amount of any uninvested amounts held under the Plan. In addition,
upon termination of employment, for Participants with fewer than 100 restricted
shares in his/her account, the Custodian, as soon as is practicable following
notification, shall sell all whole shares of Common Stock in the Participant’s
Account and any fractional shares shall also be converted into cash. Such
proceeds (less commissions and/or service charges) upon sale of the whole shares
together with the cash from the conversion of such fractional shares shall be
delivered to the Participant. For participants with 100 shares or greater in
his/her Account, the Participant may elect to request that the Custodian issue a
share certificate for some or all of such shares in the Account or may request
that such shares be sold. Such disposition of shares shall not apply to
Participants that are subject to Rule 16b-3 requirements; such participants may
obtain certificates for any whole shares held in his/her Account upon
notification to the Custodian.

Disposition of Shares Upon Termination by Retirement -

A Participant may, upon attainment of age 65 and retirement from the Company,
may by written notice to the Company, request a certificate for any whole shares
held in the Account. Unless such a request is received upon notification of
retirement, the shares will be subject to sale upon termination of employment as
described above.

Disposition of Shares Upon Death-

Upon the death of the Participant, shares will be disposed of in accordance with
Section 16.

22. Employment

The Plan shall not confer any rights of continued employment upon any employee
of the Company.

23. Use of Funds; No Interest Paid

All funds received by the Company under the Plan shall be included in the
general funds of the Company and may be used for any corporate purpose. No
interest shall be paid to any Participant or credited to his/her account under
the Plan.



--------------------------------------------------------------------------------

24. Additional Restrictions of Rule 16b-3

Persons subject to Section 16 of the Exchange Act shall comply with the
applicable provisions of Rule 16b-3 of the Exchange Act or any successor
provision. This Plan shall be deemed to contain such additional conditions and
restrictions as may be required by Rule 16b-3 to qualify for the maximum
exemption from Section 16 of the Exchange Act with respect to Plan transactions.
In the event that Rule 16b-3 provides specific requirements for the
administrators of plans of this type, the Plan shall only be administered by
such body and in such a manner as to comply with the applicable requirements of
Rule 16b-3. Unless permitted by Rule 16b-3, no discretion concerning decisions
regarding the Plan shall be afforded to any Committee or person that is not
“disinterested” as that term is used in Rule 16b-3.

25. Adjustments Upon Changes in Capitalization

Subject to any required action by the stockholders of Watsco, the number of
shares of Common Stock issued pursuant to the Plan and the number of shares of
Common Stock which have been authorized but are unissued under the Plan
(collectively, the “Reserves”), as well as the price per share of Common Stock
at which such shares may be purchased, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination, or
reclassification of the Common Stock, or any other increase or decrease in the
number of shares of Common Stock effected without receipt of consideration by
Watsco; provided, however, that conversion of any convertible securities of
Watsco shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Committee, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided herein, no issue by Watsco of shares of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject the Plan.

In the event of the proposed dissolution or liquidation of Watsco, the Purchase
Period will terminate immediately prior to the consummation of such proposed
action, unless otherwise provided by the Committee. In the event of a proposed
sale of all or substantially all of the assets of Watsco, or the merger of
Watsco with or into another corporation, shares under the Plan shall be assumed
or an equivalent share shall be assumed or substituted by such successor
corporation or a parent or subsidiary of such successor corporation.

The Committee may, if it so determines in the exercise of its sole discretion,
also make provision for adjusting the Reserves, as well as the price per share
of Common Stock covered by each outstanding option, in the event that Watsco
effects one or more reorganizations, recapitalization, rights offerings or other
increases or reductions of shares of its outstanding Common Stock, and in the
event of Watsco being consolidated with or merged into any other corporation.

26. Federal Income Tax Consequences

This guide is intended to give you a basic understanding of the United States
federal income tax consequences of the Plan. The description is based on the
laws and regulations in effect on the date of this Offering Memorandum. The
discussion is general in nature and is not intended to be a complete description
of the federal income tax consequences of the Plan and is not intended as tax
guidance to participants in the Plan. This discussion does not address the
effects of other federal taxes or taxes imposed under state, local or foreign
tax laws. Because the tax consequences to any participant in the Plan may depend
on his or her particular situation, each participant should consult a tax
advisor as to the tax consequences of participation.

1. You will not realize any taxable income either at the time you are granted
the right to purchase shares under the Plan or at the time the shares are
actually purchased. However, amounts deducted from your compensation under the
Plan and dividends paid on shares held in your account are taxable as income
currently.

2. If you dispose of shares two years or more after the date on which your
rights to purchase the shares under the Plan were granted, and one year or more
after the date on which the shares were purchased, then you will recognize
ordinary income at the time of the disposition in an amount equal to the lesser
of (a) the excess of the fair market value of the shares on the date of
disposition over the price you paid, or (b) 5% of the value of the shares on the
date you were granted the right to purchase the shares. The grant date of your
right to purchase shares during a purchase period is generally the first day of
that purchase period. However, if you become a participant on a date after the
beginning of a purchase period, your grant date is the date you actually became
a participant.



--------------------------------------------------------------------------------

In addition, you will recognize a long-term capital gain or loss in an amount
equal to the difference between the amount realized upon the sale of the stock
and your basis in the stock. Your basis is the purchase price you paid plus any
amount taxed to you as ordinary income.

3. If you dispose of shares within two years after the grant date, or within one
year of the date on which the shares were purchased, you will recognize ordinary
income at that time equal to the excess of the fair market value of the shares
on the day they were purchased over the amount you paid for the shares. In
addition, you will recognize a capital gain or loss in an amount equal to the
difference between the amount realized upon sale of the shares and your basis in
the shares. Your basis would be the purchase price you paid plus the amount
taxed to you as ordinary compensation income. If you hold the shares for more
than one year, the gain or loss will be a long-term capital gain or loss.

4. The Company will not be entitled to a deduction for federal income tax
purposes upon either the grant or exercise of purchase rights under the Plan. If
you dispose of shares prior to satisfaction of the requisite two-year and
one-year holding periods described above, the Company may be entitled to a
deduction equal to the ordinary compensation income you would be required to
recognize.

27. Where You Can Find More Information

The Company files annual, quarterly and current reports, proxy statements and
other information with the SEC under File No. 001-05581. You may read and copy
any document in the Company’s public files at the SEC’s offices at 450 Fifth
Street, N.W., Washington, D.C. 20549.

Please call the SEC at 1-800-SEC-0330 for further information on the public
reference rooms. The Company’s SEC filings are also available to the public from
the SEC’s web site at http://www.sec.gov through the SEC’s electronic data
gathering analysis and retrieval system, EDGAR. The Company’s common stock is
traded on the New York Stock Exchange under the symbol “WSO” and the Company’s
Class B common stock is traded on the American Stock Exchange under the symbol
“WSO-B”.

The SEC allows the Company to “incorporate by reference” the information the
Company files with it, which means that the Company can disclose important
information to you by referring to those documents. The information incorporated
by reference is considered to be part of this prospectus. Later information that
the Company files with the SEC will automatically update and supersede this
information. The Company incorporates by reference the documents listed below
and any future filings made with the SEC under Sections 13(a), 13(c), 14 or
15(d) of the Securities Exchange Act of 1934 by the Company:

 

  (a) the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2004;

 

  (b) the Company’s Current Report on Form 8-K, dated April 4, 2005;

 

  (c) the Company’s Current Report on Form 8-K, dated August 18, 2005;

 

  (d) the Company’s Proxy Statement, dated April 29, 2005, relating to the 2005
Annual Meeting of Shareholders held on May 27, 2005;

 

  (e) the Company’s Quarterly Report on Form 10-Q for the quarterly period ended
March 31, 2005;

 

  (f) the Company’s Quarterly Report on Form 10-Q for the quarterly period ended
June 30, 2005;

 

  (g) the Company’s Quarterly Report on form 10-Q for the quarterly period ended
September 30, 2005; and

 

  (h) the description of the Company’s Common Stock set forth in Registrant’s
Form S-3 Registration Statement under the Securities Act (Registration
No. 333-00371).



--------------------------------------------------------------------------------

The Company will provide to you, without charge, a copy of any and all of the
documents or information referred to above that the Company has incorporated by
reference in this prospectus (other than exhibits to the documents unless those
exhibits are specifically incorporated by reference into this prospectus).
Requests for those copies should be directed to the following address:

Watsco, Inc.

2665 South Bayshore Drive

Suite 901

Coconut Grove, Florida

Attn: Martine Donaldson

Telephone: (305) 714-4100

This offering memorandum forms a prospectus which is part of a registration
statement that the Company filed with the SEC. You should rely only on the
information incorporated by reference or provided in this prospectus or any
supplement. The Company has not authorized anyone else to provide you with
different information. You should not assume that the information in this
prospectus or any supplement is accurate as of any date other than the date on
the front of that document.